Case 3:17-cv-01182-MAB Document 43 Filed 09/09/20 Page 1 of 1 Page ID #261




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 COREY TRAINOR,                              )
                                             )
                      Plaintiff,             )
                                             )
 vs.                                         )   Case No. 3:17-CV-01182-MAB
                                             )
 MONICA CHRISTIANSON AND                     )
 OFFICER ROVENSTEIN,                         )
                                             )
                      Defendant.             )


                         JUDGMENT IN A CIVIL CASE

DECISION BY COURT.

       This matter having come before the Court, and the Court having rendered a

decision,

       IT IS ORDERED AND ADJUDGED that pursuant to the Order dated September

9, 2020 (Doc. 42), Defendants Monica Christianson and Officer Rovenstein were

DISMISSED with prejudice from this action. Accordingly, this action was DISMISSED

with prejudice in its entirety pursuant to Federal Rule of Civil Procedure 41(b).

       DATED: September 9, 2020

                                         MARGARET M. ROBERTIE,
                                         Clerk of Court

                                         BY: /s/ Jennifer Jones
                                            Deputy Clerk


APPROVED: /s/ Mark A. Beatty
          MARK A. BEATTY
          United States Magistrate Judge



                                       Page 1 of 1
